Exhibit Kinross Gold Corporation 25 York Street, 17th Floor Toronto, ON Canada M5J 2V5 NEWS RELEASE Kinross declares dividend Toronto, Ontario, August 4, 2010 – Kinross Gold Corporation (TSX: K; NYSE: KGC) announced today that the Board of Directors has declared a dividend of US$0.05 per common share, payable on September 30, 2010 to shareholders of record at the close of business on August 31, 2010. This dividend qualifies as an “eligible dividend” for Canadian income tax purposes. About Kinross Gold Corporation Kinross is a Canadian-based gold mining company with mines and projects in Canada, the United States, Brazil, Chile, Ecuador, Russia and employs approximately 5,500 people worldwide. Kinross’ strategic focus is to maximize net asset value and cash flow per share through a four-point plan built on: delivering mine and financial performance; attracting and retaining the best people in the industry; achieving operating excellence through the “Kinross Way”; and delivering future value through profitable growth opportunities. Kinross maintains listings on the Toronto Stock Exchange (symbol:K) and the New York Stock Exchange (symbol:KGC). Media Contact Steve Mitchell Vice-President, Corporate Communications phone: 416-365-2726 steve.mitchell@kinross.com Investor Relations Contact Erwyn Naidoo Vice-President, Investor Relations phone: 416-365-2744 erwyn.naidoo@kinross.com www.kinross.com
